DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the March 3rd, 2022 Office action, claim 13 was amended.  Claims 1-20 are currently pending and stand rejected.
This Office action is Final.
Affidavit
The affidavit under 37 CFR 1.132 filed May 31st, 2022 is insufficient to overcome the rejection of claims 1-12 and 14-19  based upon the 35 USC § 102(a)(1) rejection as set forth in the last Office action because of the following:
The preponderance of evidence is in favor of maintaining the “PerfGuard” as prior art, since the applicant provided the “PerfGuard” prior art with a good date in the IDS filed on 6/28/2021, and the “PerfGuard” document itself says in the header on the second page “Conference 17, July 2017, Washington, DC, USA.”
The Examiner is aware from the 3rd fact in the affidavit stating, “…was a beta version that was drafted on top of a formatting template for a prior, unrelated paper that was published in July 2017 and that includes the date July 2017, in the header of the document,” however, the Office does not necessarily take a statement made in an affidavit as absolute truth.  Instead, it is treated like any other evidence standard. 
The Examiner attempted to verify the above information and could not find evidence of the unrelated paper via inventor search so that additional verification can be made while checking that the formatted header also appears in the same location as the “PerfGuard”.
The Examiner suggests to the Applicant that evidence is made of record along with proper links of the evidence coinciding with the date it was publicly available, however, focus should be drawn on the “unrelated paper” since this is the document that needs to be verified by the Examiner.  The Examiner cautions the Applicant that this will require additional search and consideration.
Response to Arguments
Applicant’s arguments, see pages 10-13 of the Remarks, filed May 31st, 2022, with respect to claims 1-12 and 14-19  have been fully considered and are persuasive.  The 35 USC 101 and 112 rejections of the claims have been withdrawn. 
Applicant's arguments related the 35 USC 102 rejection have been fully considered but they are not persuasive.  As noted above, the preponderance of evidence is in favor of maintaining the “PerfGuard” as prior art, since the applicant provided the “PerfGuard” prior art with a good date in the IDS filed on 6/28/2021, additionally, the Office does not necessarily take a statement made in an affidavit as absolute truth.  Instead, it is treated like any other evidence standard.
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
If amended into their respective independent claims, the independent claims would be considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination that would be recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hossain et al. (“PerfGuard: Deploying ML-for-Systems without Performance Regressions”, July 31st, 2017, also cited on the IDS dated 06/28/2021) hereinafter “Hossain”.
With respect to claim 1, Hossain teaches a method performed by a computing system, the method comprising:
determining, for each of a plurality of query sets in a plurality of query jobs, a query set feature representation, based on a first intermediate representation of features corresponding to each of a plurality of default query plan graphs and a second intermediate representation of features corresponding to each of a plurality of respective optimized query plan graphs [see Figs. 1 and 2, disclosing steps 1 to 3];
executing a first subset of the query sets [see Fig. 2, disclosing steps 3 to 5];
generating execution data of each query set of the first subset, the first subset selected based on a difference, determined by a difference model, between a default value of a performance metric and an optimized value of the performance metric associated with each of the query sets with respective ones of the query set feature representations [see Fig. 2, disclosing steps 3 to 5; also, see description related to PlanDiff model]; and
deploying, to a query optimizer in a database host, optimized query models corresponding to a second subset of the query sets that is selected from the first subset based on a retrained version of the difference model that is retrained according to the execution data [see Fig. 2, disclosing steps 6-8].
With respect to claim 2, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches it comprises:
generating: 
the plurality of default query plan graphs respectively based on the query sets of the plurality of query sets and corresponding default query models of a plurality of query models, and first meta-information respectively associated with each of the default query plan graphs [see Fig. 1, disclosing step 1 - takes the CardLearner models and SCOPE jobs and runs a data generation script to produce the pre- and post- CardLearner physical plans along with their corresponding meta-information]; and 
generating:
the plurality of optimized query plan graphs respectively based on query sets of the plurality of query sets and corresponding optimized query models of the plurality of query models, and second meta-information respectively associated with each of the optimized query plan graphs [see Fig. 2, disclosing steps 6-7].
With respect to claim 3, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches generating the first intermediate representation of features in each node corresponding to each of the default query plan graphs [see Fig. 1, disclosing step 1…combine the raw data from the two sources merging the node level features into an intermediate representation (IR) and keeping the physical plans as graph structures]; and generating a second intermediate representation of features in each node corresponding to each of the optimized query plan graphs [see Fig. 2, disclosing steps 6-7].
With respect to claim 4, Hossain teaches the method of claim 3, as referenced above.  Hossain further teaches wherein said generating the first intermediate representation of features is performed based on the respective first meta-information; and wherein said generating a second intermediate representation of features is performed based on the respective second meta-information [see Fig. 1, disclosing step 1 - takes the CardLearner models and SCOPE jobs and runs a data generation script to produce the pre- and post- CardLearner physical plans along with their corresponding meta-information].
With respect to claim 5, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches it comprises:
performing at least one additional iteration of said executing and said generating, prior to said deploying, that each generates additional execution data, each additional iteration being performed on a respective iterative additional subset ultimately selected from the first subset that is based on a respective iterative additional retrained version of the difference model that is retrained according to the additional execution data of an associated iteration [see Fig. 2, step 6]; and
wherein the retrained version of the difference model of said deploying is retrained according to a most recent version of the execution data from a latest iteration of said executing [see Fig. 2, step 6, disclosing using the actual cost from pre-production retrain PlanDiff model].
With respect to claim 6, Hossain teaches the method of claim 1, as referenced above.  Hossain further teaches wherein the difference model is based on a graph convolution associated with the first intermediate representations, default query plan graphs, second intermediate representations, and optimized query plan graphs [see section 4, 3rd paragraph, disclosing we leverage both query graph structure and IR data and apply graph convolution network to learn node embeddings and then aggregate the embeddings for both query graph structures]; or wherein said deploying further comprises: querying a database by the database host utilizing the deployed optimized query models of the query optimizer.
With respect to claims 7-10, 12, 14-17 and 19, the claims are drawn to a system and computer-readable storage medium of the embodiment of claims 1-6 and would be rejected for the same reasons set forth above.
With respect to claims 11 and 18, Hossain teaches the system and computer-readable storage medium of claims 9 and 16, as referenced above.  Hossain further teaches it comprises:
generate a first importance score for a first node of a first default query plan graph [see section 4, 3rd paragraph, disclosing the architecture proposed in SimGNN [1] to calculate the similarity between the two plans and importance scores];
generate a second importance score for a second node of a first optimized query plan graph that has a same physical operator as the first node [see section 4, 3rd paragraph, disclosing attention mechanism to aggregate the node embeddings, which also provides the importance scores of the physical operators in the query plans];
determine one or more factors that are indicative of a variation value between the first importance score and the second importance score based on respective intermediate representations of the first default query plan graph and of the first optimized query plan graph according to attention [see section 4, 3rd paragraph and Fig. 3, disclosing investigated individual IRs and validated that the IRs are actually different for the highlighted nodes which made some differences between the two plans]; and
provide at least one of the variation value, the one or more factors, or information associated with the one or more factors in an output report [see section 4, 3rd paragraph, disclosing report the accuracy; also, see Fig. 2, steps 4 and 7, disclosing the job subset selection module to pick a subset of high-impact jobs from the workload and featurizes the selected job subset meta data].
Conclusions/Points of Contacts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165